139 F.3d 1303
In re Farideh MEHDIPOUR, Debtor.Farideh MEHDIPOUR, Appellant,v.MARCUS & MILLICHAP, Appellee.
No. 96-56764.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted March 2, 1998.Decided March 27, 1998.

Paul M. Brent, Steinberg, Nutter & Brent, Santa Monica, CA, for appellant.
James B. Yobski, Bronson, Bronson & McKinnon, Los Angeles, CA, for appellee.
Appeal from the Ninth Circuit Bankruptcy Appellate Panel;  Jones, Hagen, Alley, Judges, Presiding.  D.C. No. CC-95-02279-JHAL.
Before:  BRUNETTI, THOMPSON and T.G. NELSON, Circuit Judges.


1
The judgment of the Bankruptcy Appellate Panel is AFFIRMED for the reasons set forth in its opinion filed on October 16, 1996, reported at 202 B.R. 474 (9th Cir.  BAP 1996).


2
IT IS SO ORDERED.